Citation Nr: 1041008	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  03-14 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for headaches.

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for heart disability 
(functional heart murmur).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to 
September 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2008, the Board remanded this case for further 
evidentiary development.  The development has been completed and 
the case returned to the Board for consideration.


FINDINGS OF FACT

1.  Service records show that the appellant was exposure to loud 
noises from artillery in Vietnam and during his military 
occupation as flight crew member and chief; the appellant reports 
tinnitus related to service.

2.  Sinusitis and/or sinus symptoms are not attributable to 
service, and recurrent or chronic sinusitis since separation from 
active duty is not shown.

3.  Degenerative joint disease of the knees is not shown in 
service or within the initial post separation year; knee 
disability is not related to service or any incident of service.

4.  Headaches are not attributable to service.

5.  The RO denied service connection for functional heart murmur 
in May 1981.  The RO notified of the appellant of this decision 
and his right to appeal.  No appeal was filed and this decision 
became final.

6.  The recent evidentiary submissions are cumulative and 
redundant of evidence previously considered, do not bear directly 
and substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order to 
fairly decide the merits of the heart claim.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Sinusitis was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Degenerative joint disease of the knees was not incurred in 
or aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Headaches were not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010)

5.  The May 1981 rating decision denying service connection for 
heart murmur is final; new and material evidence sufficient to 
reopen the claim has not been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001)(effective prior to 
amendment applicable to claims filed on or after August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
November 2001, prior to the initial adverse decision, essentially 
complied with statutory notice requirements as outlined above.  
VA notified the appellant of the evidence obtained, the evidence 
VA was responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the types 
of evidence that would assist in this matter.

However, notice of the requirements to reopen a finally denied 
claim was provided after the initial adverse adjudication.  For 
the heart claim, in November 2008, VA notified the appellant of 
the basis of the prior denial and the legal requirements for 
reopening that claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Similarly, notice of the disability rating and effective date 
elements of his claims was provided in July 2010, after the 
initial adverse adjudication.  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's errors are harmless and without 
prejudice to the appellant.  With regard to the untimely notice 
of the disability rating and effective date elements of the 
claim, the Board finds no prejudice to the appellant because he 
was in fact notified of the Dingess/Hartman elements in a July 
2010 Supplemental Statement of the Case and given a 30 period to 
respond to this document.  In August 2010, the appellant 
responded that he did not have any additional evidence on his 
appeal and requested immediate consideration by the Board.  With 
regard to notice of the requirements to reopen a claim, the Board 
also finds no prejudice to the appellant.  This is because, 
notwithstanding the error, the appellant was provided notice of 
the requirements to reopen his claim and thereafter that claim 
was readjudicated in July 2010.  VA issued a Supplemental 
Statement of the Case dated the same notifying him of the actions 
taken and evidence obtained or received.  As such, the appellant 
was afforded due process of law.  Ultimately, the untimely 
notices did not prejudice the appellant because he has not been 
deprived of information needed to substantiate his claims and the 
very purpose of the VCAA notice has not been frustrated by the 
timing error here.  Also, the Board notes that the appellant has 
been represented throughout his appeal by an accredited veterans 
service organization, and that neither the representative nor the 
appellant has averred any prejudice due to the timing errors.  In 
the circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and 
identified treatment records have been associated with the claims 
folder.  VA afforded the appellant an opportunity to appear for a 
hearing.  The appellant testified before a Decision Review 
Officer (DRO) at the RO in April 2004 and December 2005.  A 
transcript from each hearing is associated with the claims 
folder.  Additionally, VA afforded the appellant examinations and 
obtained medical opinions on his behalf.  The Board notes that 
the recent VA examinations are adequate as they reflect a 
pertinent medical history, review of the documented medical 
history, clinical findings, a diagnosis, and an opinion supported 
by a medical rationale.  The adequacy of the examinations has not 
been challenged by either the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Service Connection

The Board notes the appellant served during the Vietnam War era.  
He does not assert that his problems are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this matter, except as otherwise indicated.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established during 
the period of service if manifested to a compensable degree 
within one year following service in a period of war or following 
peacetime service on or after January 1, 1947.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 
3.309(a).

Tinnitus

The appellant seeks service connection for tinnitus.  It is noted 
that the appellant is service connected for bilateral hearing 
loss disability based on aggravation of preexisting hearing loss.

Service treatment records show no complaints of tinnitus.  
Reports of flight examinations dated January 1968 and July 1969 
reflect that the appellant reported hearing loss but denied 
"running ears" on the history portion of those examinations.  
Clinical evaluation was normal.  Report of separation examination 
dated September 1970 reflects that the appellant denied "running 
ears" on the history portion of that examination.  Clinical 
evaluation was normal.

Reserves examinations dated October 1972 and February 1973 
reflect that the appellant denied ear, nose, and throat trouble 
on the history portion of those examinations.  Clinical 
evaluation for the ears, nose, and throat was normal.

Report of VA examination dated April 1981 reflects no complaints 
or findings for tinnitus.

In January 1987, the appellant reported having ringing in his 
ears.  He noted that he was a helicopter crew chief with over a 
thousand flying hours in Vietnam.

In a March 1987 statement, the appellant reported having a 
ringing sound in his head sinceVietnam service in 1969.

Private medical records dated 1996 reflect complaints of ringing 
in the ears.

Report of VA examination dated April 2002 reflects complaints of 
constant bilateral tinnitus.  Bilateral constant tinnitus was 
diagnosed.

In January 2003 statement, the appellant argued that his tinnitus 
was either directly related to his aircraft work in service or 
that it was secondary to hearing loss disability.

In April 2004, the appellant testified that tinnitus began 
shortly after he left active duty in September 1970.  See 
Transcript of Hearing at 3.  On questioning by the DRO, the 
appellant confirmed that tinnitus occurred shortly after service 
and had continued to date.

In September 2005, the appellant again argued that he has 
tinnitus secondary to hearing loss.

In December 2005, the appellant testified that he did not have 
tinnitus on service entry, but has had ringing in the ears since 
service.

Report of VA audiological examination dated January 2008 reflects 
an opinion that tinnitus "is less likely as not associated with 
his military duties."  No rationale was provided.

In statements submitted in March 2008, fellow servicemen who had 
worked with Huey helicopters during the Vietnam War reported that 
crew members-such as the appellant-were not issued ear plugs.

In a statement dated June 2008, the appellant reported that he 
has had ringing in the ears since service in Vietnam.  He noted 
that he complained about his hearing at separation from active 
duty.  The appellant further reported that a doctor had told him 
that his tinnitus was more likely than not due to strong 
antibiotics and high fevers he had after an allergic reaction or 
to the constant high pitched sounds of turbine engines.  He 
lastly suggested that his condition was aggravated by service.

In November 2009, a VA audiological examination was conducted.  
Tinnitus was diagnosed.  In an addendum dated December 2009, the 
examiner opined as follows:

Although there were no documented complaints of 
tinnitus, the patient stated that is subjective 
onset of tinnitus began while on active duty.  Since 
there was a pre-existing hearing loss before active 
duty, there could have been pre-existing tinnitus 
that was not documented.  Therefore, since there is 
no documented evidence of pre-existing tinnitus or 
the onset of tinnitus while on active duty, a 
definitive opinion regarding tinnitus as a result of 
military service cannot be rendered without 
resorting to speculation.

Analysis

A review of the record discloses that the appellant has reported 
onset of tinnitus symptoms both in service and shortly after 
service.  While the history is inconsistent, the Board observes 
that the evidence clearly establishes that the appellant had pre-
existing hearing loss prior to active service and hearing 
complaints during active duty.  Furthermore, VA has conceded 
aggravation of pre-existing hearing loss during active duty.  The 
appellant has suggested that his in-service hearing loss 
complaints broadly included his symptoms of ringing ears.  
Service records confirm exposure to loud noises associated with 
aircraft and mortar/rocket fire in Vietnam.  The record contains 
two medical opinions.  The first opinion indicated that tinnitus 
was less likely as not associated with military duties.  The 
second opinion was that an opinion could not be rendered on the 
etiology or onset of tinnitus without resort to speculation.

Having carefully considered the evidence of record, both positive 
and negative, the Board finds that the preponderance of the 
evidence is not against the claim.  But rather, the evidence 
appears to be roughly balanced.  Weighing against the claim, the 
Board observes that there are no specific complaints for tinnitus 
in service and the first documented complaints of ringing ears 
are many years after active duty.  While the record contains a 
negative medical opinion, the Board finds that this opinion was 
no probative value as it is not supported by a medical rationale.  
Thus, it weighs neither for nor against the claim.  By contrast, 
the appellant's statements weigh in favor of his claim.  The 
appellant is competent to report his symptoms of ringing in the 
ears during and since service.  Layno v. Brown, 6 Vet.App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 
(1995).  Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Furthermore, the 
appellant is credible.  He served during the Vietnam War and was 
exposed to loud noises associated with aircraft and artillery 
fire.  Although the reported history of onset is somewhat 
inconsistent, there is no probative negative medical evidence 
suggesting that tinnitus is unrelated to service.  Furthermore, 
tinnitus is consistent with the circumstances of the appellant's 
period of service.  38 U.S.C.A. § 1154(a).  In reaching this 
determination, the Board is impressed with his 1987 report of in-
service tinnitus.  At that time, he was not seeking compensation 
for tinnitus.  We find that the lack of self interest tends to 
establish that this report is credible.

Because there is a relative balance of the evidence, the evidence 
is in equipoise and the benefit-of-the-doubt doctrine applies.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Therefore, the claim is granted.

Sinusitis and Headaches

The appellant seeks service connection for sinusitis and 
headaches.  He contends that these disorders had their onset 
during active duty.

A review of the record includes service treatment records.  
Flight physical examination dated January 1968 reflects normal 
clinical evaluation.  On the history portion of the examination, 
the appellant denied frequent or severe headaches and sinusitis.  
In October 1968, the appellant was seen for complaints of nausea, 
vomiting, headache, and general malaise.  It was noted that he 
had had the flu shot 4 hours earlier.  In December 1968, the 
appellant complained of supraorbital pain, sharp and constant, 
along with malaise for 12 hours.  In February 1969, the appellant 
complained of sinus headache above the eye and ears for 1.5 weeks 
duration.  Flight physical examination dated July 1969 reflects 
normal clinical evaluation.  On the history portion of the 
examination, the appellant denied frequent or severe headaches 
and sinusitis.  In May 1970, the appellant was seen for sinus 
complaints and headache.  Report of separation examination dated 
September 1970 reflects a history of sinusitis; the appellant 
denied frequent or severe headache.  He wrote that the appellant 
reported "prolonged attacks lasting up to 5 weeks in cold 
weather which responds to meds."  Clinical evaluation was normal 
and there was no abnormality of the sinuses.

Reserves' examinations dated October 1972 and February 1973 
reflect that the appellant specifically denied frequent or severe 
headaches and sinusitis.  Clinical evaluation was normal for the 
sinuses.

Private medical records dated 1996 reflect that the appellant had 
sustained neck injuries from a vehicular accident in 1995.  The 
appellant reported right temporal and frontal area headaches.  
These records reflect history of allergy to flu shot.

Report of VA examination dated April 2002 reflects, by history, 
long-standing sinusitis and sinus congestion.  He reported rare 
use of an over-the-counter nasal decongestant.  He denied using 
any other medicines for sinus drainage.  Examination showed no 
tenderness over the sinuses.  The nose was normal without 
drainage.  There were no oral lesions in the mouth.  The 
nasopharynx was described as normal.  The diagnoses included 
chronic sinusitis, described as a non-infectious type, more 
suggestive of allergy.  It was noted that the appellant was a 
smoker, and that smoking was a risk factor for allergy.  The 
diagnoses further included chronic headaches, suggestive of 
cluster headaches and unrelated to cervical spine surgery.


VA treatment records show an assessment for sinusitis with 
headache in September 2003.  The appellant was prescribed 
medications, and advised to take a preventative approach to 
allergies/sinus issues with Claritin.

At his April 2004 personal hearing, the appellant reported that 
he first had sinus and headache problem when he served in 
Germany.  When asked if he recalled the diagnosis at the time, 
the appellant reported that "They just gave me some sinus 
tablets."  The appellant stated that his current symptoms are 
the same as those noted in his service treatment records.   He 
reported mostly self-treated headaches and sinus problems.

VA treatment note dated October 2004 reflects complaints of 
continuing frequent headaches, relieved by sleeping.

At his December 2005 hearing, the appellant reported his sinus 
and headache symptoms began in Germany after he returned from 
Vietnam.  He blamed the weather for his symptoms and claimed to 
have had headache and sinus symptoms ever since.

Report of VA examination dated July 2006 reflects complaints of 
sinus headaches and headaches since service.  The impression was 
history of sinus headaches that sound more like vascular 
headaches, self-treated with aspirin and bedrest.

In November 2009, a VA sinus examination was conducted.  By 
history, the appellant had headache, nasal obstruction, and nasal 
drainage.  The appellant denied recurrent sinus infection 
requiring antibiotic treatment.  The examiner stated that he 
appeared to be on a combination of Flunisolide and Loratadine, 
apparently for symptoms related to allergic rhinitis.  CT scan 
showed deviated nasal septum.  The diagnoses included deviated 
nasal septum, and allergic rhinitis.  The examiner indicated that 
there was "no evidence of acute or chronic sinusitis."  The 
examiner commented that, when headaches occur as a result of 
sinusitis, there is usually evidence of either ethmoid or 
sphenoid sinusitis, and there is no evidence of acute or chronic 
sinusitis in this case.  In an addendum to this report dated July 
2010, the examiner indicated that the claims folder had been 
reviewed and that service treatment records showed no treatment 
for any chronic nasal or sinus condition; therefore, the examiner 
concluded that it was less likely than not that the appellant's 
current sinus and headache complaints are related to any injury, 
disease, or manifestation in service.
Analysis

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

It is noted that competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Board concludes that the preponderance of the 
evidence is against service connection for sinusitis and 
headaches.  A disability-sinusitis or headache-due to injury or 
disease is not shown in service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service treatment records show sinus and 
headache complaints.  However, these records do not establish the 
presence of a chronic disease in service.  Service treatment 
records show no diagnosis for chronic sinusitis or headaches.  
Furthermore, clinical evaluation of the sinuses was normal in May 
and September 1970.

Because the evidence shows complaints of sinus and headache 
problems in service, the Board has considered whether service 
connection is warranted based on continuity of symptomatology.  
38 C.F.R. § 3.303.  However, the Board finds that service 
connection on this basis is not warranted.  Although the 
appellant had in-service sinus and headache complaints, including 
a self-report of sinusitis on separation examination dated 
September 1970, he denied headache and sinus problems on post 
service examinations for the reserves dated October 1972 and 
February 1973.

Also, the evidence of record shows that the post service sinus 
and headache complaints are not related to service.  
Specifically, a VA examiner opined that the appellant's current 
sinus and headache complaints were less likely than not related 
to any injury, disease, or manifestation in service.

The testimony and statements of the appellant have been 
considered.  The Board accepts that the appellant is competent to 
state that he had sinus and headache symptoms in service and 
since service.  Layno, 6 Vet. App. 465, 470 (1994).  Furthermore, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan, 451 
F. 3d 1331 (Fed. Cir. 2006).  However, the Board finds that his 
report of continuity of symptomatology since service is not 
credible in view of his denial of headache and sinus problems on 
post service examinations for the reserves dated October 1972 and 
February 1973.  Also, his report of chronic or recurrent sinus 
symptoms is inconsistent with normal findings at separation and 
on reserves examinations in October 1972 and February 1973.  
Therefore, the appellant's post service statements have 
diminished probative value.

In the context of whether the current symptoms are related to 
service, the Board assigns greater probative value to the medical 
evidence of record that shows that the appellant's headache and 
sinus symptoms less likely than not related to service.  The 
Board notes that this opinion was prepared by a neutral, skilled 
medical professional after interview of the appellant, 
examination of the appellant, and review of the documented 
medical record.  The 1972 and 1973 reserves examinations also 
establish that the appellant has not been a consistent historian.  
We conclude that his more recent, self interest, statements are 
not reliable.

In the context of the report of continuity of symptomatology, the 
Board further assigned greater probative value to the post 
service reserve examinations dated October 1972 and February 
1973.  These examinations are more probative because the 
proximate history is inherently more reliable than the remote 
history rendered many years later.
Accordingly, the claim is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet.App. 49 (1990).

Bilateral Knee Disability

Service treatment records include a Consultation Sheet dated 
January 1968, which shows that the appellant reported left knee 
pain.  The provisional diagnosis was torn "L meniscus L."  A 
February 1968 x-ray of the right and left knee shows normal 
findings.  Physical examination in February 1968 shows no 
atrophy, effusion, or instability of the knees.  A diagnosis was 
deferred.  A treatment note dated March 1969 reflects the 
appellant injured his right knee when he ran into a footlocker 
during a mortar attack.  (The Board accepts that there was a knee 
injury.  38 U.S.C.A. § 1154(a),(b)).  Infection was found and 
antibiotics were prescribed.  Flight physical examination reports 
dated January 1968 and July 1969 reflect normal clinical 
evaluation.  On the history portion of those examinations, the 
appellant denied arthritis, bone, joint or other deformity, and 
trick or locked knee.  Treatment records dated September 1969 
reflect that the appellant injured his ankle and forearm in a 
motorcycle accident.  There were no further complaints.  Report 
of separation examination dated September 1970 reflects normal 
clinical evaluation of the lower extremities.  The appellant 
denied arthritis, bone, joint or other deformity, and trick or 
locked knee on the history portion of that examination.

Reserves examinations dated October 1972 and February 1973 
reflect that the appellant denied arthritis, bone, joint or other 
deformity, and trick or locked knee.  Clinical evaluation of the 
lower extremities was normal.

Report of VA examination dated April 2002 reflects that multiple 
musculoskeletal and general complaints.  By history, he struck 
both kneecaps on a footlocker while in Vietnam during a rocket 
attack.  The impression was chronic bilateral knee pain with 
symptoms of locking and giving way suggestive of internal 
derangement, but none of this was reproduced with physical 
examination.  X-ray of the knees showed normal findings.

At his April 2004 hearing, the appellant testified that it was 
possible that he had a torn meniscus in his knee.  He reported 
knee injury in service and self-treatment of knees post service.

VA treatment records dated September 2005 show complaints that 
knees pop when they move and that the right knee gives-way all 
the time of many years duration.  By history, he injured both 
knee in the military.  Examination showed no edema, tenderness, 
pain, of laxity.  There was a "pop" with full extension, 
bilaterally.  The diagnosis was chronic knee pain.  Glucosamine 
and chondroitin supplements were recommended along with swimming 
and bicycling to build up muscle support around knee joint.

At his December 2005 hearing, the appellant testified that his 
knee problems were a result of combat, explaining that he injured 
his knees on a footlocker during a rocket attack when he was 
stationed in Vietnam.

In a December 2005 statement, the appellant argued that his knees 
were aggravated by his military duties, to include climbing in, 
on and around aircraft that he crewed.

Report of VA examination dated July 2006 reflects a diagnosis for 
osteoarthritis of the knees, treated with Tylenol and Motrin.

Bilateral x-ray dated August 2009 showed mild degenerative 
changes of both knees.

Report of VA examination dated November 2009 reflects a 30 year 
history of bilateral knee pain, and injury to the knees during 
active duty.  The examiner reviewed the claims file and conducted 
a physical examination.  The impression was mild degenerative 
joint disease of both knees, right more symptomatic than the 
left.  The examiner opined that it is less likely than not that 
the current knee condition is related to minor contusion 
sustained while in the service.  The examiner reasoned that there 
were no knee complaints on the separation examination and no 
complaints on an examination three years after separation.  The 
examiner indicated that degenerative joint disease as more likely 
related to aging, attrition, and weight gain.
Analysis

In weighing the appellant's statements and testimony, treatment 
records, and VA examinations of record, the Board concludes that 
the preponderance of the evidence is against service connection 
for bilateral knee disability.  Although the service treatment 
records show isolated knee complaints and a contused knee, these 
records show no abnormal right or left knee joint pathology.  In 
fact, an x-ray taken in February 1968 showed normal knee joints.  
Arthritis is not shown in service or within the initial post 
separation year.  Degenerative joint disease of the knees is 
first documented more than 30 years after the appellant's release 
from active duty.  Furthermore, the current knee disability, 
diagnosed as degenerative joint disease, has not been attributed 
to service by competent evidence.

The Board has considered the appellant's opinion that his current 
bilateral knee disability is attributable to service.  However, 
the Board finds that the appellant is not competent to relate the 
disability to service.  The question of whether the appellant has 
knee disability related to service or an incident of service is a 
medical issue that is beyond the realm of a layman's competence.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  Even if the Board accepted that he is competent, the 
more probative and credible evidence establishes that there is no 
relationship between the current disability and service.

The Board assigns greater probative value to the November 2009 VA 
medical opinion that the current knee disability was less likely 
than not related to service.  The examiner's rationale was that 
the there were no knee complaints on the separation examination 
and no complaints on an examination three years after separation.  
The examiner indicated that degenerative joint disease as more 
likely related to aging, attrition, and weight gain.  The medical 
opinion is more probative than the appellant's because it was 
rendered by a medical professional with knowledge and skill in 
analyzing the medical information after examination of the 
appellant and review of the documented medical record.  It is 
noted that the credibility and weight to be attached to such 
opinions are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this 
case, the Board finds that the VA examiner's opinion is highly 
probative and weighs against the claim.  A medical opinion 
favorable to the appellant's claim has not been received.

The Board acknowledges the appellant's argument that his knee 
disability was caused by his military duties (climbing in and 
around aircraft).  However, report of separation examination 
shows normal clinical evaluation of the lower extremities, and 
the appellant denied knee problems at that time.  Furthermore, 
service treatment records and reserve examinations dated not long 
after separation from active duty show no abnormal knee 
pathology.  Apart from his unsubstantiated opinion, the appellant 
has presented no credible evidence in support of his theory.  
Absent evidence of any abnormal knee pathology in service or for 
more than 30 years after service, the Board finds that the 
appellant's argument lacks merit.

Also, although service treatment records show a provisional 
diagnosis for torn meniscus, the presence of a torn meniscus in 
service is not born out by the subsequent medical record, which 
shows no findings for such on separation examination dated 1970 
or reserves examinations dated 1972 and 1973.

The Board further acknowledges the appellant's suggestion that he 
has had knee symptoms since service.  While the appellant is 
competent to report symptoms of pain since service, the Board 
finds that such assertions are not credible in view of the 
negative medical history provided at service separation in 1970, 
and during reserves examinations dated 1972 and 1973.  In 
essence, we are presented with an inconsistent historian and his 
recent accounts are not credible.

Accordingly, the claim is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet.App. 49 (1990).




II.  Claims to Reopen

The appellant seeks service connection for heart disability, 
functional heart murmur.  The Board notes that functional murmur 
has been defined as a cardiac murmur generated in the absence of 
organic cardiac disease.  See Price v. Shinseki, Slip Opinion, 
2009 WL 3806410 (Vet. App) (2009) (citing Dorland's Illustrated 
Medical Dictionary 1208 (31st ed.2007).

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim, which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The U.S. Court of Appeals for Veterans Claims has held that, when 
"new and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes "new 
and material" evidence was amended during the pendency of this 
appeal.  However, this amendment is not applicable in the instant 
case as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  38 C.F.R. § 3.156(a) (2).  Here, the 
appellant filed the claim in June 2001.

In order to reopen a claim by providing new and material 
evidence, the claimant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In a May 1981 rating decision, the RO denied service connection 
for functional heart murmur.  The RO determined that this 
disorder was a constitutional or developmental abnormality and 
not a disability under the law.  The RO considered service 
treatment records, reserve examination reports, and report of VA 
examination dated April 1981.  The RO sent the appellant notice 
of the decision in May 1981.  No appeal was filed and the 
decision became final.

The evidence of record at the time of the 1981 denial showed 
abnormal electrocardiogram with a final diagnosis for functional 
murmur.  Organic heart disease was ruled out and there was no 
indication of ischemia or elevated blood pressure.

Since the prior denial of the claim, the recent evidentiary 
submissions include duplicate copies of service and reserve 
treatment records, private medical records dated 1996, VA 
treatment records, reports of VA examinations, and hearing 
transcripts.

Private medical records are silent regarding the heart.  VA 
examination report dated April 2002 show functional heart murmur, 
asymptomatic.  The appellant provided sworn testimony in April 
2004 and December 2005.  In pertinent part, the transcripts 
reflect that the appellant is unaware of any disability 
attributable to heart murmur.  VA treatment records and VA 
examinations dated since April 2002 are silent with regard to 
heart disease and the appellant's functional heart murmur.

The Board has carefully reviewed the recent evidentiary 
submissions and concluded that new and material evidence has not 
been submitted.  The evidence submitted since the prior final 
decision is cumulative and redundant of evidence previously 
considered.  The evidence continues to show the presence of a 
functional heart murmur, but no disease-cardiac or otherwise-
related to this finding.  The recent evidentiary submissions do 
not bear directly and substantially upon the specific matter 
under consideration, which is whether evidence has been submitted 
suggesting presence of a heart disease or other disease related 
to heart murmur.  The recent evidentiary submissions are 
cumulative.  The fact that he had a functional heart murmur had 
already been established.  Evidence that confirms a previously 
established fact is not new and material.

Accordingly, the application to reopen is denied.


ORDER

Service connection for tinnitus is granted.

Service connection for sinusitis is denied.

Service connection for bilateral knee disability is denied.

Service connection for headaches is denied.

The application to reopen the claim for service connection for 
heart disability (functional heard murmur) is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


